Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed August 18, 2021.

Drawings
The drawing correction filed August 18, 2021 has been approved.
However the drawings are still objected to because the lead line for reference character 54 fails to accurately designate the longitudinal axis as shown in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“30” as set forth on lines 3-4 of paragraph 44 of the clean copy of the specification filed August 18, 2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both a first end of the cable 26 in figure 2 and a second end of the cable 26 in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed August 18, 2021 has been approved.
However, the disclosure is still objected to because of the following informalities: “a first translating member 52 that includes the vehicle-side socket 60 and a second translating member 64 that includes the closure-side socket 32” on lines 5-7 of paragraph 50 of the clean copy of the substitute specification of August 18, 2021 is confusing.  The first translating member 52 includes the socket 32, as shown in figure 11A, rather than the socket 60 as set forth in paragraph 50.  Additionally, the second translating member 64 includes the socket 66 rather than the socket 32 as set forth in paragraph 50.  See figure 11A.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Recitations such as “along the engagement member” on lines 12-13 of claim 1 render the claims indefinite because it is unclear how the socket is able to translate along the engagement member.  Note that the socket 32 moves in a direction that is transverse to the engagement member 34.  For example, see figure 5.  Thus, it would appear that the socket 32 cannot move “along” the engagement member 34.  Also see “translates along the engagement member” on lines 3-4 of claim 11 and lines 5-6 of claim 12, “translate along a vehicle attachment member” on lines 5-6 of claim 15, “translate along a closure attachment member” on line 7 of claim 15, “translates along the closure attachment member” on lines 8-9 of claim 15, “translate along the vehicle attachment member” on line 2 of claim 17, line 2 of claim 18, lines 4-5 of claim 19, and “translates about the vehicle attachment member” on lines 2-3 of claim 20 which all suffer from the same indefinite issue.  Recitations such as “the first end” on line 2 of claim 13 render the claims indefinite because it is unclear if the applicant is referring to the first end of the cable or the first end of the translating portion.  Recitations such as “the second end” on line 8 of claim 15 render the claims indefinite because it is unclear whether or not the applicant is referring to the second end portion set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bascou (US 4333269).  Bascou discloses a vehicle closure system for use with a closure pivotally coupled to a vehicle body, the closure system comprising:
a latch 13, fixed to the closure 1, configured to actuate so that the closure moves from a partially closed position to a fully closed position; 

a linear drive 32, 33 disposed between the closure and the vehicle body including a stationary portion 32, defining a linear axis (labeled below), and a translating portion 33, the translating portion coupled to the first end of the cable 31, wherein the translating portion is configured to translate along the longitudinal axis with respect to the stationary portion to pull the cable substantially along the longitudinal axis to actuate the latch to move the closure from the partially closed position to the fully closed position (claim 9);
wherein the translating portion 33 is configured to translate along the longitudinal axis by a first distance to move the closure 1 between an open position (not numbered, but shown in figure 9) and the partially closed position (not shown, but comprising a position between the position shown in figure 9 and the position shown in figure 10), and wherein the translating portion is configured to translate along the longitudinal axis by a second distance to actuate the latch 13 as shown in figure 10 (claim 10);
further comprising an engagement member 12, 17 extending from the closure 1 wherein when the translating portion 33 translates along the longitudinal axis, a first end (not numbered, but shown in figure 2) of the translating portion 33 translates along the engagement member 12, 17 (claim 11);
wherein the closure 1 is pivotally coupled to the vehicle body at a closure pivot point (labeled below), wherein a closure angle (labeled below) is defined between the longitudinal axis and a plane extending between the closure pivot point and the 
wherein when the closure 1 is in the partially closed position, the closure angle is less than or equal to the predetermined closure angle (claim 14).

    PNG
    media_image1.png
    1297
    1139
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1559
    1122
    media_image2.png
    Greyscale

Claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaute et al. (US 2001/0042998).  Kaute et al. discloses a linear drive assembly for use with a vehicle including a vehicle body and a closure, the linear drive assembly comprising:
a stationary portion 20; and

a first end portion (labeled below) configured to pivot and translate along a vehicle attachment member 19, fixed to the vehicle body, and a second end portion (labeled below) configured to pivot and translate along a closure attachment member 16, fixed to the closure 2, and be coupled to a cable 22 operatively coupled to an actuator 13, wherein when the second end translates along the closure attachment member 16, the cable is pulled to actuate the actuator (claim 15);
wherein the actuator 13 is a latch configured to move the closure 2 from a partially closed position to a fully closed position as the cable is pulled by a first predetermined distance (claim 16);
wherein the second end portion is configured to translate along the vehicle attachment member 19 by a second predetermined distance, wherein the first predetermined distance is based on the second predetermined distance (claim 17);
wherein the first end portion is configured to translate along the vehicle attachment member 19 by a third predetermined distance, wherein the third predetermined distance is equal to or less than the second predetermined distance (claim 18);
wherein the translating portion 14 is provided with a first rod 15, that includes the first end portion, a second rod 17 that includes the second end portion, wherein the first and second rods are configured to extend and retract from the stationary portion 20, wherein the first end portion translates along the vehicle attachment member 19 when the first rod 15 retracts towards the stationary portion 20 (claim 19).

    PNG
    media_image3.png
    1000
    1141
    media_image3.png
    Greyscale

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumura et al. (US 3398484).  Katsumura et al. discloses a linear drive assembly for use with a vehicle including a vehicle body and a closure, the linear drive assembly comprising 
a stationary portion 5; and 
a translating portion 12, 14 including,
a first end portion 14 configured to pivot and translate along a vehicle attachment member 17, 19, 22 fixed to the vehicle body, and a second end portion 12 configured to pivot and translate along a closure attachment member 7, fixed to the closure 4, and be coupled to a cable 23 operatively coupled to an actuator 25, wherein when the second end 12 translates along the closure attachment member 7, the cable is pulled to actuate the actuator (claim 15);
wherein the first end portion 14 defines a receptacle (labeled below) and a channel (labeled below) wherein when the first end portion 14 translates about the vehicle attachment member 17, 19, 22 the receptacle is disengaged from the vehicle attachment member 17, 19, 22 and the channel engages the vehicle attachment member 17, 19, 22 via the piston 19 (claim 20).

    PNG
    media_image4.png
    1170
    1145
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bascou as applied to claims 9-12 and 14 above, and further in view of Suzuki et al. (US 9376850).  Bascou discloses that the engagement member 12, 17 includes a base 17 and a pin 25 extending therefrom, wherein the first end includes a socket (not numbered, but comprising the receptacle receiving the pin 25 as shown in figure 4) .
Bascou is silent concerning a ball engaging the socket.
However, Suzuki et al. discloses a ball 41 engaging a socket 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the pin 25 of Bascou with a ball and socket configuration, as taught by Suzuki et al., to reduce friction and to accommodate misalignment between the engagement member and the socket.

Allowable Subject Matter
Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the linear drive is configured to translate the socket along the engagement member, which extends from the closure, to pull the cable to change the latch from the first state to the second state, wherein the first state is a secondary latch state and the second state is a primary latch state, and wherein when the latch is in the secondary latch state, the closure is in a partially closed position, and when the latch is in the primary latch state, the closure is in a fully closed position.
	Although references such as Kaute et al. disclose a linear drive that is configured to translate a socket along an engagement member to pull a cable to actuate a latch, none of the references of record disclose the engagement member extending from the closure and the pulling of the cable moves the latch from a secondary latch state where the closure is in a partially closed position to a primary latch state where the closure is in a fully closed position.

Response to Arguments
Applicant's arguments concerning claims 1-8 are moot in view of the indication of allowable subject matter.
Applicant's arguments concerning Bascou have been fully considered but they are not persuasive.  The applicant argues that Bascou fails to disclose a linear drive defining a longitudinal axis and including a translating portion that pulls a cable substantially along the longitudinal axis.  It should first be pointed out that the claims only require the translating portion be configured to translate along the longitudinal axis of the stationary portion rather than the longitudinal axis of the linear drive.  Thus, the applicant’s argument that Bascou fails to disclose a translating portion pulling the cable along the longitudinal axis of the linear drive is not persuasive, at least in part, because it is not supported by the claim language.  Moreover, Bascou discloses a translating portion 33 that is configured to translate along the longitudinal axis of the stationary portion 32.  See annotated figures 2 and 6 above.
The applicant’s comments concerning claims 15-19 are moot in view of the new grounds of rejection.
With respect to the applicant’s comments concerning claims 15 and 20, the examiner respectfully disagrees.  The applicant argues that Katsumura et al. fails to disclose first and second end portions configured to translate about a vehicle attachment member fixed to the vehicle body and a closure attachment member attached to the closure.  This is not persuasive because Katsumura et al. discloses a first end portion 14 that is configured to translate about a vehicle attachment member 17, 19, 22 which is fixed at 22 to the vehicle body.  The first end portion 14 translates about the vehicle attachment member 17, 19, 22 as the piston 19 moves inside the first end portion 14.  Additionally, the second end portion 12 is configured to translate about a closure attachment member 7 attached to the closure 4.  The second end portion 12 translates along the slot 9 in the closure attachment member 7 which is attached to the closure 4 via the generally U-shaped straps as shown in figure 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634